DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 15-16 are rejected under 35 U.S.C. 102(a)(1) are rejected as anticipated by U.S. 20190092317 to Bonander (Bon)
With respect to claims 1 and 15, Bon discloses a control system for a vehicle comprising: 
at least one detection device configured to capture detection data; and 
(¶ 10 “the vehicle comprising a plurality of proximity sensors configured to detect the proximity of an object in the vicinity of the vehicle”; ¶ 11 ultrasound, IR, laser sensing systems; 34; 
a controller that: 
identifies a parking space for the vehicle in an operating area based on the detection data;
(¶10 “determining an expected parking area for the vehicle”; ¶ 13 expected parking area; 18 parking area may be a parking space identified by the parking system; 41; 
identifies a travel path of the vehicle from a current position to a target position aligning the vehicle with the parking space; 
(¶ 10 “determining a movement direction of said vehicle for reaching the expected parking area; determining a maneuver zone in the vicinity of the vehicle in the direction of the expected parking area”; ¶¶ 13 “and the maneuver zone defines the approximate area that the vehicle will have to traverse to reach the parking area from its starting position”; 43; 
in response to the travel path, calculates a travel zone occupied by the vehicle traversing the travel path; 
(¶ 10 “determining a movement direction of said vehicle for reaching the expected parking area; determining a maneuver zone in the vicinity of the vehicle in the direction of the expected parking area”; ¶¶ 13 “and the maneuver zone defines the approximate area that the vehicle will have to traverse to reach the parking area from its starting position”; 43 maneuver zone 306 . . . envelope; 
determines at least one viewing zone1 proximate to the travel zone; 
(¶ 10 “area out of the moving zone”; detection zone outside of the moving zone, i.e., ¶ 11; 23 verifying that the authorized user is located in a direction towards the intended parking area. The authorized user can thus be assumed to be located outside of the maneuver zone while still being within the nearfield sensing zone”; 
determines a location of a user based on the detection data and controls a navigation routine of the vehicle along the travel path in response to the location of the user relative to the at least one viewing zone.
(¶ 10 “determining that only one object is located in the maneuver zone; determining that the object located in the maneuver zone is an authorized user of the vehicle; verifying that the authorized user moves out of the maneuver zone, thereby establishing that the maneuver zone is clear; and performing the parking maneuver.”; 14 determining that the location of the detected object in the maneuver zone corresponds to the location of the authorized device transmitting the parking command. Such an authorized device may be a key, a key fob, a smartphone or the like; ¶¶ 17, 23)

With respect to claims 2 and 16, Bon discloses the at least one detection device comprises a communication module configured to communicate with a remote device comprising a user interface wherein the communication module identifies a position of the remote device and infers the location of the user.
(¶¶ 14-15, 21-22, 25 “smartphone . . . user interface”, 38, 112/114, FIG. 1 and 3A-3F)

With respect to claim 8, Bon discloses in response to the location of the user outside the viewing zone, controls the vehicle to suspend the navigation routine of the vehicle along the travel path.
(¶¶ 16 stopping the parking maneuver if an object enters the maneuver zone after the parking maneuver is initiated; 44-46; claim 2)

With respect to claim 9, Bon discloses wherein the at least one detection device comprises at least one of a camera and a proximity detection device.
(¶¶ 11-13 proximity detection device)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bon in view of U.S. 2020/0257317 to Musk et al. (Musk)
With respect to claim 3, Bon fails to explicitly disclose the communication module is further configured to communicate with a remote server via a wireless network, and 
wherein the controller further accesses geographic information for the operating area.
Musk, from the same field of endeavor, discloses a communication module communicating with a remote server via a wireless network wherein a controller further accesses geographic information for the operating area.
(FIG. 7, 700, 761, 751; ¶¶ 16-19, 26, 48, 62, 74, 87, 90-93, FIG. 1 and 8-9 and corresponding description) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the communication module to communicate with a remote server via a wireless network such that the controller of Bon accesses geographic information for the operating area, as taught by Musk, in order to receive more detailed information for the environment such as knowing locations of off limit areas to improve travel path determinations (i.e., Musk, ¶ 21 “For example, a sidewalk, a crosswalk, an intersection, a lake, etc. are typically not valid stopping locations and the user may be prompted to select a valid location”).

With respect to claim 4, Bon in view of Musk disclose the controller further: 
identifies a traffic zone and a pedestrian zone in response to the geographic information for the operating area.
(Musk, ¶ 21 “For example, a sidewalk, a crosswalk, an intersection, a lake, etc. are typically not valid stopping locations and the user may be prompted to select a valid location”; 23 user selects a sidewalk, the final destination is a position on a road adjacent to the sidewalk. As another example, in the event the user selects a crosswalk, the final destination is a position on a road near the crosswalk but not in the crosswalk”; 38-39; 18; 72)

With respect to claims 12 and 18 Bon fails to disclose the controller further: 
determines viewing locations for the at least one viewing zone in response to a traffic zone and a pedestrian zone identified in the operating area.
Musk, from the same field of endeavor, discloses a controller determines viewing locations for the at least one viewing zone in response to a traffic zone and a pedestrian zone identified in the operating area
(Musk, ¶ 21 “For example, a sidewalk, a crosswalk, an intersection, a lake, etc. are typically not valid stopping locations and the user may be prompted to select a valid location”; 23 user selects a sidewalk, the final destination is a position on a road adjacent to the sidewalk. As another example, in the event the user selects a crosswalk, the final destination is a position on a road near the crosswalk but not in the crosswalk”; 38-39; 18; 72)
(Musk, FIG. 7, 700, 761, 751; ¶¶ 16-19, 26, 48, 62, 74, 87, 90-93, FIG. 1 and 8-9 and corresponding description) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement viewing locations in response to identified traffic and pedestrian zones, as taught by Musk, in order to receive more detailed information for the environment such as knowing locations of off limit areas to improve travel path determinations (i.e., Musk, ¶ 21 “For example, a sidewalk, a crosswalk, an intersection, a lake, etc. are typically not valid stopping locations and the user may be prompted to select a valid location”).
With respect to claim 20, Bon discloses a control system for a vehicle comprising: 
at least one detection device configured to capture detection data; and 
(¶ 10 “the vehicle comprising a plurality of proximity sensors configured to detect the proximity of an object in the vicinity of the vehicle”; ¶ 11 ultrasound, IR, laser sensing systems; 34; 
a controller that: 
identifies a parking space for the vehicle in an operating area based on the detection data;
(¶10 “determining an expected parking area for the vehicle”; ¶ 13 expected parking area; 18 parking area may be a parking space identified by the parking system; 41; 
identifies a travel path of the vehicle from a current position to a target position aligning the vehicle with the parking space; 
(¶ 10 “determining a movement direction of said vehicle for reaching the expected parking area; determining a maneuver zone in the vicinity of the vehicle in the direction of the expected parking area”; ¶¶ 13 “and the maneuver zone defines the approximate area that the vehicle will have to traverse to reach the parking area from its starting position”; 43; 
in response to the travel path, calculates a travel zone occupied by the vehicle traversing the travel path; 
(¶ 10 “determining a movement direction of said vehicle for reaching the expected parking area; determining a maneuver zone in the vicinity of the vehicle in the direction of the expected parking area”; ¶¶ 13 “and the maneuver zone defines the approximate area that the vehicle will have to traverse to reach the parking area from its starting position”; 43 maneuver zone 306 . . . envelope; 
determines at least one viewing zone2 proximate to the travel zone; 
(¶ 10 “area out of the moving zone”; detection zone outside of the moving zone, i.e., ¶ 11; 23 verifying that the authorized user is located in a direction towards the intended parking area. The authorized user can thus be assumed to be located outside of the maneuver zone while still being within the nearfield sensing zone”; 
determines a location of a user based on the detection data and controls a navigation routine of the vehicle along the travel path in response to the location of the user relative to the at least one viewing zone.
(¶ 10 “determining that only one object is located in the maneuver zone; determining that the object located in the maneuver zone is an authorized user of the vehicle; verifying that the authorized user moves out of the maneuver zone, thereby establishing that the maneuver zone is clear; and performing the parking maneuver.”; 14 determining that the location of the detected object in the maneuver zone corresponds to the location of the authorized device transmitting the parking command. Such an authorized device may be a key, a key fob, a smartphone or the like; ¶¶ 17, 23)
However, Bon fails to disclose identifies a pedestrian zone in response to geographic information for the operating area. 
Musk, from the same field of endeavor, disclose identifying a pedestrian zone in response to geographic information for the operating area. 
(i.e., ¶ 21 “For example, a sidewalk, a crosswalk, an intersection, a lake, etc. are typically not valid stopping locations and the user may be prompted to select a valid location”) 
(FIG. 7, 700, 761, 751; ¶¶ 16-19, 26, 48, 62, 74, 87, 90-93, FIG. 1 and 8-9 and corresponding description) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Bon to identify a pedestrian zone in response to geographic information for an operating area, as taught by Musk, in order to receive more detailed information for the environment such as knowing locations of off limit areas to improve travel path determinations (i.e., Musk, ¶ 21 “For example, a sidewalk, a crosswalk, an intersection, a lake, etc. are typically not valid stopping locations and the user may be prompted to select a valid location”). 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bon in view of U.S. 20200070721 to Golgiri et al. (Golgiri)
With respect to claims 5 and 17, Bon at least suggests determining a remote device is outside of the viewing zone (¶¶ 22-23  “method may further comprise tracking the location of an object in the maneuver zone. By tracking the location of the authorized user, it can be verified that the maneuver zone has been cleared by the authorized user and not by any other moving object which may enter the maneuver zone . . .required that the authorized user moves towards the parking area for the vehicle to perform the parking maneuver”; 25 “smartphone . . . user interface”) but fails to explicitly disclose the controller further: 
in response to the position of the remote device outside the viewing zone, generates an instruction to relocate the remote device in the viewing zone, 
wherein the instruction provides at least one of a direction and a distance to relocate the remote device in the viewing zone.
Golgiri, from the same field of endeavor, discloses a controller, in response to the position of the remote device outside the viewing zone, generates an instruction to relocate the remote device in the viewing zone, 
wherein the instruction provides at least one of a direction and a distance to relocate the remote device in the viewing zone
(abstract “determine whether the remote device is in a travel zone related to a vehicle . .  .communicate a warning”; FIG. 10 wherein controller provides instruction on a display of the remote device conveying a distance and direction to relocate to the viewing zone, outside of travel path of vehicle 1020; ¶¶ 58 “determines whether key fob 172 is within travel zone”; 59; 62-63 “communicates warnings to the mobile device 171 . . . sends messages 1010 and/or illustrations 1020 for display to the driver 180 via a display 173 of the mobile device . . . text description . . . warning to exit the travel zone”; 84; 86). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the user interface warning disclosed above, as taught by Golgiri, in the system of Bon in order to improve driver safety during automated parking by warning drivers of possible collisions with a vehicle (i.e., Golgiri ¶ 23). 

With respect to claim 6, Bon in view of Golgiri disclose the controller instructs the remote device to demonstrate a simulated scene demonstrating the travel zone of the vehicle and the viewing zone.
(Golgiri, FIG. 10 wherein controller provides instruction on a display of the remote device conveying a distance and direction to relocate to the viewing zone, outside of travel path of vehicle 1020; ¶¶ 58 “determines whether key fob 172 is within travel zone”; 59; 62-63 “communicates warnings to the mobile device 171 . . . sends messages 1010 and/or illustrations 1020 for display to the driver 180 via a display 173 of the mobile device . . . text description . . . warning to exit the travel zone”; 84; 86)

With respect to claim 7, Bon in view of Golgiri disclose the location of the remote device is further demonstrated in the simulated scene.
(Golgiri, i.e., icon of human is location of remote device in FIG. 10; FIG. 10 wherein controller provides instruction on a display of the remote device conveying a distance and direction to relocate to the viewing zone, outside of travel path of vehicle 1020; ¶¶ 58 “determines whether key fob 172 is within travel zone”; 59; 62-63 “communicates warnings to the mobile device 171 . . . sends messages 1010 and/or illustrations 1020 for display to the driver 180 via a display 173 of the mobile device . . . text description . . . warning to exit the travel zone”; 84; 86).

Claims 10-11, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bon in view of U.S. 20210086758 to Yamanaka et al. (Yamanaka)
With respect to claim 10, Bon discloses detecting obstacle (¶¶15 authorized user acts as an additional sensor in a proximity sensor system, further ensuring that the maneuver zone is clear from obstacles . . . fusion system where two sensor systems independent of each other verifies that the maneuver zone is clear”; 43) but fails to explicitly disclose the controller detects at least one obstruction proximate to the travel path via the detection data and adjusts a boundary of the at least one viewing zone corresponding to the location of the obstruction.
Yamanaka, from the same field of endeavor, discloses the controller detects at least one obstruction proximate to the travel path via the detection data and adjusts a boundary of the at least one viewing zone corresponding to the location of the obstruction.
(FIG. 2A, operating position FIG. 2D, 3A, object OB, Rr, M5, wall W, FIG. 4B-5A, s105, s108, s106, s111, FIG. 6, FIG. 7-8; ¶¶ 44, 47, 49, 52-55, 58, 61, 64-65, 68-79, 81, 85-86)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to change the viewing zone based on detection of an obstacle, as taught by Yamanaka, in the system of Bon, in order to alleviate burdens on a vehicle operator using a mobile device during an automated parking operation (Yamanaka, ¶ 6)

With respect to claim 11, Bon in view of Yamanaka discloses wherein the at least one obstruction comprises a parked vehicle located proximate to the parking space.
(Yamanaka, ¶ 65 “obstacles such as . . . another vehicle”)

With respect to claims 13 and 19 Bon fails to disclose the controller further: 
determines an egress path from the at least one viewing zone; and 
adjusts the at least one viewing zone, such that the egress path is accessible with the vehicle located in the parking space.
Yamanaka, from the same field of endeavor, discloses a controller determines an egress path from the at least one viewing zone; and 
adjusts the at least one viewing zone, such that the egress path is accessible with the vehicle located in the parking space
(FIG. 2A, operating position FIG. 2D, 3A, object OB, Rr, M5, wall W, FIG. 4B-5A, s105, s108, s106, s111, FIG. 6, FIG. 7-8; ¶¶ 44, 47, 49, 52-55, 58, 61, 64-65, 68-79, 81, 85-86)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to adjust a viewing zone such that an egress path is accessible with a vehicle, as taught by Yamanaka, in the system of Bon, in order to alleviate burdens on a vehicle operator using a mobile device during an automated parking operation (Yamanaka, ¶ 6)

With respect to claim 14, Bon discloses a controller 110 for automatically parking a vehicle but does not disclose the details of automatic parking, although all automated parking likely necessarily includes control of velocity and steering. 
Yamanaka discloses a vehicle maneuvering system that controls a velocity and a steering angle of the vehicle along the travel path in response to instructions received from the controller (i.e., ¶ 32 “target steering . . . target speed . . . parking control apparatus 100”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to include speed and steering control in automated parking as taught by Yamanaka, in the system of Bon in order to ensure precise vehicle location while performing automated parking. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification fails to provide a limiting definition of “viewing zone” but it can include an area proximate a travel zone (Spec. ¶ 3), an area for monitoring a semi-automated vehicle operation (¶ 18), an area based on a travel zone (¶18), an area away from obstructions and traffic paths or zones in relation to travel path (¶ 45), an area that is fixed or adjustable (¶ 49), an area away from the vehicle 12, traffic, parked vehicles 34 and other obstructions, such that user U has a travel path away from the vehicle 12
        once located in the parking space 16.
        2 The specification fails to provide a limiting definition of “viewing zone” but it can include an area proximate a travel zone (Spec. ¶ 3), an area for monitoring a semi-automated vehicle operation (¶ 18), an area based on a travel zone (¶18), an area away from obstructions and traffic paths or zones in relation to travel path (¶ 45), an area that is fixed or adjustable (¶ 49), an area away from the vehicle 12, traffic, parked vehicles 34 and other obstructions, such that user U has a travel path away from the vehicle 12
        once located in the parking space 16.